DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by applicant cited Dam et al. (U.S. Patent No. 6,631,639, hereinafter Dam).
	With respect to Claim 1, Dam discloses, see fig 1 unless otherwise noted, a fluid level detection apparatus comprising:
   a vibrator [20] configured to apply a vibration to a container that contains a fluid;
   a vibration sensor [22] configured to detect a vibration wave that is generated by the vibrator and propagates through the container; and

   the vibrator and the vibration sensor being provided on an outer wall surface of the container at respective positions that interpose, from above and below, a fluid level of the fluid provided in the container, see fig 1
  the controller being configured to calculate a height of the fluid level on a basis of the vibration wave detected by the vibration sensor.  See column 8, lines 24-47.
	Further citations will refer to Dam unless otherwise noted.
	With respect to Claim 17, Dam discloses a fluid level detection method comprising: providing a vibrator [20] and a vibration sensor [22] on an outer wall surface of a container at respective positions that interpose, from above and below, a fluid level of a fluid provided in the container, the vibrator being configured to apply a vibration to the container that contains the fluid, the vibration sensor being configured to detect a vibration wave that is generated by the vibrator and propagates through the container; and calculating, with a controller [24], a height of the fluid level, on a basis of the vibration wave detected by the vibration sensor.  See column 8, lines 24-47.
	With respect to Claim 18, Dam discloses a non-transitory computer readable medium [see 30; fig 2] containing a fluid level detection program, the fluid level detection program causing, when executed by a computer, the computer to implement a method, the method comprising calculating a height of a fluid level of a fluid provided in a container, on a basis of a vibration wave generated by a vibrator [20] and detected by a vibration sensor [22], the vibrator being configured to apply a vibration to the container that contains the fluid, the vibration sensor being configured to detect the vibration wave that is generated by the vibrator and propagates through the container, the vibrator and the vibration sensor being provided on an outer wall surface of the container at respective positions that .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dam in view of Gazis et al. (U.S. Patent No. 5,793,705, hereinafter Gazis).
	With respect to Claim 2, Dam discloses the fluid level detection apparatus according to claim 1 but does not disclose further comprising a temperature sensor configured to measure a temperature of the fluid provided in the container, wherein the controller is configured to correct the height of the calculated fluid level on a basis of the temperature measured by the temperature sensor.
	Gazis discloses a similar fluid level detection apparatus and further teaches uses thermocouples 28 to correct the height based upon temperature.  See column 3, lines 57-63.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dam to further comprise a temperature sensor configured to measure a temperature of the fluid provided in the container, wherein the controller is configured to correct the height of the calculated fluid level on a basis of the temperature measured by the temperature sensor for the benefit of more accurate results.

	Gazis teaches an example of a fluid detection apparatus that determines the fuel level in the tank of an aircraft.  See column 1, lines 60-65.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Dam’s beneficial fluid level detection device could be used on any fluid type, including being mounted onto an aircraft’s fuel tank for the benefit of accurately determining fill level which is important to prevent aircrafts from falling from the sky and harming passengers.  
	With respect to Claim 14, the combination of Dam and Gazis disclose the fluid level detection apparatus according to claim 2 and Gazis further discloses that the fluid level detection apparatus is mounted on an aircraft and configured to detect the fluid level of a lubricant serving as the fluid and provided in a lubricant sump of the aircraft, or detect the fluid level of a fuel serving as the fluid and provided in a fuel tank of the aircraft.   See column 1, lines 60-65.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Dam’s beneficial fluid level detection device could be used on any fluid type, including being mounted onto an aircraft’s fuel tank for the benefit of accurately determining fill level which is important to prevent aircrafts from falling from the sky and harming passengers.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dam in view of DE10354473, hereinafter DE.
	With respect to Claim 5, Dam discloses the fluid level detection apparatus according to claim 1, but does not disclose that the vibrator comprises at least three vibrators provided at respective 
	DE discloses a similar fluid level detection apparatus wherein the vibrator comprises at least three vibrators provided at respective positions that are different from each other within a horizontal plane of the container that is in an ordinary state, the ordinary state being a state in which the container is not tilted, and the vibration sensor comprises at least three vibration sensors provided at respective positions that correspond to the at least three vibrators and that are different from each other within the horizontal plane of the container that is in the ordinary state.  DE’s 2s are both the vibrators and vibration sensors.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dam such that the vibrator comprises at least three vibrators provided at respective positions that are different from each other within a horizontal plane of the container that is in an ordinary state, the ordinary state being a state in which the container is not tilted, and the vibration sensor comprises at least three vibration sensors provided at respective positions that correspond to the at least three vibrators and that are different from each other within the horizontal plane of the container that is in the ordinary state for the benefit of being able to measure fluid heights in conditions where the tank and/or the fluid isn’t level.
	With respect to Claim 6, Dam discloses the fluid level detection apparatus according to claim 2, but does not disclose that the vibrator comprises at least three vibrators provided at respective positions that are different from each other within a horizontal plane of the container that is in an ordinary state, the ordinary state being a state in which the container is not tilted, and the vibration 
	DE discloses a similar fluid level detection apparatus wherein the vibrator comprises at least three vibrators provided at respective positions that are different from each other within a horizontal plane of the container that is in an ordinary state, the ordinary state being a state in which the container is not tilted, and the vibration sensor comprises at least three vibration sensors provided at respective positions that correspond to the at least three vibrators and that are different from each other within the horizontal plane of the container that is in the ordinary state.  DE’s 2s are both the vibrators and vibration sensors.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dam such that the vibrator comprises at least three vibrators provided at respective positions that are different from each other within a horizontal plane of the container that is in an ordinary state, the ordinary state being a state in which the container is not tilted, and the vibration sensor comprises at least three vibration sensors provided at respective positions that correspond to the at least three vibrators and that are different from each other within the horizontal plane of the container that is in the ordinary state for the benefit of being able to measure fluid heights in conditions where the tank and/or the fluid isn’t level.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dam and DE in further view of Yamaguchi et al. (U.S. Patent No. 6,397,656, hereinafter Yamaguchi).
	With respect to Claim 9, the combination of Dam and DE disclose the fluid level detection apparatus according to claim 5, but does not disclose that the controller is configured to cause the at least three vibrators to apply, to the container, the vibrations at frequencies that are different from each other.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Dam and DE such that that the controller is configured to cause the at least three vibrators to apply, to the container, the vibrations at frequencies that are different from each other for the benefit of accurate results in a wider range of wall thicknesses and fluid types.
	With respect to Claim 10, the combination of Dam and DE disclose the fluid level detection apparatus according to claim 6, but does not disclose that the controller is configured to cause the at least three vibrators to apply, to the container, the vibrations at frequencies that are different from each other.
	Yamaguchi discloses a similar fluid detection device that uses multiple frequencies for the benefit of correcting for various wall thicknesses and fluid types.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Dam and DE such that that the controller is configured to cause the at least three vibrators to apply, to the container, the vibrations at frequencies that are different from each other for the benefit of accurate results in a wider range of wall thicknesses and fluid types.
Allowable Subject Matter
Claims 3-4,7-8,11-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to Claims 3 and 4, the specific limitation “and correct the nominal value on the basis of a low .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patents 5,015,995 and 5,755,126 show similar fluid level detection apparatus.  U.S. Patent 4,896,535 shows another example of multiple frequencies to enhance fill level measurements. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855